Case 3:17-cv-01211-GPC-AGS Document 74 Filed 09/24/19 PageID.500 Page 1 of 1




                MINUTES OF THE UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF CALIFORNIA


Case: Cox et al v. Ametek, Inc. et al. (and related cases below)
Case Nos: 17-cv-597-GPC-AGS; 15-cv-1525-GPC-AGS; 15-cv-1394-GPC-AGS; 17-cv-
1211-GPC-AGS
HON. Larry Alan Burns              CT. DEPUTY                   Rptr. M. Setterman

       On September 23, 2019 at 12:15 p.m., the Court held a telephonic follow up to the
September 20, 2019 settlement conference relating to four related Ametek cases (see 15-
cv-1525-GPC-AGS, Dkt. Nos. 228, 229). Appearing on behalf of Plaintiffs was counsel
Jason Julius. Appearing on behalf of Ametek were counsel Edward C. Walton and Sean
M. Sullivan, as well as party representative Pat Farris. Appearing on behalf of Senior was
counsel Kimberly Arouh, as well as party representative Emi Donis. Appearing on behalf
of Greenfield and Starlight was counsel Theresa Lazorisak, as well as party representative
Airene Williamson. Appearing on behalf of Villa Cajon was counsel Colin Walshok, as well
as party representative Nate Nelson. Party Thomas Deeney also appeared. The cases
settled. The monetary terms are reflected on the record, with a formal settlement
agreement containing all terms to follow. The parties consented to Chief Judge Larry Alan
Burns retaining jurisdiction to resolve any disputes related to global settlement, and
anticipated motions for approval of certification of the classes, and ultimately, approval of
the class settlements. The parties must notify the Court once the parties finalize the written
settlement agreement, at which point the Court will set follow-on dates for approval of the
class settlements.

DATED: September 23, 2019


                                                                INITIALS: Law Clerk     GAP
